DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-8, 14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, U.S. Patent Application Publication No. 2019/0045287 (hereinafter Lee) in further view of Ohashi et al, U.S. Patent Application Publication No. 2020/0374634 (hereinafter Ohashi).
	Regarding claim 1, Lee discloses a display device (from paragraph 0060, see display apparatus) comprising:
	a display panel (from paragraph 0053, see display panel) which comprises:
a first substrate (from paragraph 0053, see array substrate);	
		a second substrate (from paragraph 0053, see encapsulation substrate);	
a light emitting layer (from paragraph 0053, see light emitting device layer) which is disposed between the first substrate and the second substrate and outputs light toward the second substrate;

	a first sound generator (from paragraph 0060, see sound generation device) which is disposed on the first substrate and outputs a first sound by vibrating the display panel;
	a source circuit board (from paragraph 0050, see source printed circuit board) which is disposed on the first substrate; and
	a first sound circuit board (from paragraph 0126, see driving circuit unit) which connects the first sound generator and the source circuit board.
	
	Further regarding claim 1, Lee does not teach a heat dissipation film disposed between the first substrate and the first sound generator. All the same, Ohashi discloses a heat dissipation film (from paragraph 0111, see heat-dissipating film) disposed between the first substrate and the first sound generator. Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with a heat dissipation film disposed between the first substrate and the first sound generator as taught by Ohashi. This modification would have improved the system’s convenience by allowing generated heat to be dissipated to the outside as suggested by Ohashi.

	Regarding claim 2, see Figure 8 of Lee.
	Regarding claim 3, see Figure 8 of Lee.
	Regarding claim 4, see paragraph 0128 of Lee.
	Regarding claim 5, Figure 8 of Lee.
	Regarding claim 6, see Figure 8 of Lee.
	Regarding claim 7, see Figure 8 of Lee.
	Regarding claim 8, Figure 15 of Lee.

	Regarding claim 14, Lee as modified by Ohashi discloses the claimed feature.

	Regarding claim 17, see Figure 15 of Lee.
	Regarding claim 18, see Figure 2 of Lee.
	Regarding claim 19, see Figure 15 of Lee. 
	Regarding claim 20, see Figure 15 of Lee.

	Regarding claim 21, Lee discloses a display device (from paragraph 0060, see display apparatus) comprising:
	a display panel (from paragraph 0053, see display panel) which comprises:
a first substrate (from paragraph 0053, see array substrate);	
		an encapsulation film (from paragraph 0053, see encapsulation substrate);	
a light emitting layer (from paragraph 0053, see light emitting device layer) which is disposed between the first substrate and the encapsulation film and outputs light toward the encapsulation film;

	a first sound generator (from paragraph 0060, see sound generation device) which is disposed on the first substrate and outputs a first sound by vibrating the display panel.
	a source circuit board (from paragraph 0050, see source printed circuit board) which is disposed on the first substrate; and
	a first sound circuit board (from paragraph 0126, see driving circuit unit) which connects the first sound generator and the source circuit board.

	Further regarding claim 21, Lee does not teach a heat dissipation film disposed between the first substrate and the first sound generator. All the same, Ohashi discloses a heat dissipation film (from paragraph 0111, see heat-dissipating film) disposed between the first substrate and the first sound generator. Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee with a heat dissipation film disposed between the first substrate and the first sound generator as taught by Ohashi. This modification would have improved the system’s convenience by allowing generated heat to be dissipated to the outside as suggested by Ohashi.

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee combined with Ohashi in further view of Lee et al, U.S. Patent Application Publication No. 2014/0334078 (hereinafter Lee II).
	Regarding claim 15, the combination of Lee and Ohashi does not teach that the first sound generation comprises:
a first electrode to which a first driving voltage is applied; 
a second electrode to which a second driving voltage is applied;
a vibration layer which is disposed between the first electrode and the second electrode and has a piezoelectric element which contracts or expands according to the first driving voltage applied to the first electrode and the second driving voltage applied to the second electrode. 

All the same Lee II discloses these features (see abstract). Therefore, it would have been obvious to one of ordinary skill in the art to further modify the combination of Lee and Ohashi with the first sound generator of Lee II. This modification would have improved the system’s efficiency by sensing a touch or operation without adding a separate touch panel or touch sensor as suggested by Lee II.

4.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee combined with Ohashi in further view of Chen et al, U.S. Patent Application Publication No. 2018/0263123 (hereinafter Chen).
	Regarding claim 9, the combination of Lee and Ohashi does not clearly teach the blocking member is disposed between the first substrate and the first sound circuit board. All the same, Chen discloses that the blocking member is disposed between the first substrate and the first circuit board (see paragraph 0068). Therefore, it would have obvious to one of ordinary skill in the art to further modify the combination of Lee and Ohashi wherein the blocking member is disposed between the first substrate and the first circuit board as taught by Chen. This modification would have improved the system’s quality by reducing signal interference as suggested by Chen. 

	Regarding claim 10, the combination of Lee and Ohashi as modified by Chen discloses the claimed feature.

Regarding claim 11, the combination of Lee and Ohashi as modified by Chen discloses the claimed feature.
	
	Regarding claim 12, the combination of Lee and Ohashi does not clearly teach the blocking member is disposed on the first substrate and the first sound circuit board. All the same, Chen discloses that the blocking member is disposed on the first substrate and the first circuit board (see paragraph 0068). Therefore, it would have obvious to one of ordinary skill in the art to further modify the combination of Lee and Ohashi wherein the blocking member is disposed on the first substrate and the first circuit board as taught by Chen. This modification would have improved the system’s quality by reducing signal interference as suggested by Chen. 

Citation of Pertinent Art
5.	Masuda et al, U.S. Patent Application Publication No. 2019/0268681 (hereinafter Masuda) discloses a heat dissipation film disposed between the first substrate and the first sound generator (see paragraph 0064). 
	Yoon et al, U.S. Patent Application Publication No. 2019/0141450 (hereinafter Yoon) discloses a heat dissipation film disposed between the first substrate and the first sound generator (see paragraph 0080). 

Lee et al, U.S. Patent Application Publication No. 2018/0352314 (hereinafter Lee III) discloses a heat dissipation film disposed between the first substrate and the first sound generator (see paragraph 0117). 

Allowable Subject Matter
6.	Claim 13 and 16 are allowed. 

Response to Arguments
7.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.

Conclusion 
8.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
August 6, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652